Title: To Thomas Jefferson from Caesar Augustus Rodney, 21 November 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Philada. Novr. 21. 1806.
                        
                        The enclosed letter from my father comes down as late as the 26th. ulto. Government are perhaps in
                            possession of official information to the same period, or indeed to a later; for I think I have seen in the newspapers a
                            statement that our affairs were for the present amicably adjusted. The letter serves to shew, that the genuine American
                            spirit animates the people of that new country, & must be truly gratifying to every sincere friend to the public
                            welfare. More especially at a season, when there are some suspicions of hostile attempts, to the westward from another
                            quarter.
                        I have received several letters from our Collector Col. McClane, on the subject of the revenue, since the
                            late decisions of judge Bedford, have been confirmed by judge Chase; decisions which so materially affect the system, that
                            they must be productive of serious mischief to the public, by introducing the monstrous innovation, that salvage goods
                            shall pay no duty. If this principle were once firmly established, our principal importations would soon be made in that
                            way. Col. McClane declares, he can no longer set Inspectors on the sea board, & that it is in vain for him to attempt
                            the collection of revenue, from what two state justices of the peace may please to declare to be salvage goods. He
                            concludes “I wish the President of the United States could hear from you the situation in which the revenue is placed in
                            this District, by our discretionary judges.”
                        Of all other laws, those of revenue navigation & trade, should in this country be strictly & rigidly
                            enforced. If any case of hardship occurs, the door is open for addressing the clemency of the goverments from whose hands
                            those entitled will receive, a mitigation or remission of forfeiture, as the circumstances may turn out, or
                            investigation. It seems to be the opinion however of the Court, that the judiciary possess the same discretion, with the
                            Executive. Whether by thus sapping the foundation of our revenue system, they are secretly aiming at the administration, I
                            will not pretend to say. Some of them no doubt, envy the success, which has attended all our fiscal arrangements, &
                            would willingly embarrass the pecuniary measures of the Government, if they could with impunity. Be these things as they
                            may, it is my intention to lay before you a detailed statement of the case of the Favourite. This Mr. Gallatin wished done last winter but time did not permit.
                        Young Erskine, (who is now in this town) I was very well acquainted with, when he was formerly in this
                            country. He was then, a good English whig, but in his present situation, I fear his close connection with Mrs. Bond, than
                            whom, this county & particularly the present administration, have not a more bitter enemy.
                        My duty to you, & my country, compels me to communicate in the strictest confidence, that I have seen under
                            the hand of Cevallos, an order to the Spanish Secy. of Legation to deliver up every copy of the communications,
                            between him & Mr. Madison, unto De Yrujo; couched in terms expressive of the King’s disapprobation of his conduct &
                            informing him that he is expected to leave this country. From the whole content it would appear, as if the art of the
                            Ministers, had completely succeeded at home, tho’ the Secretary had taken the precaution of sending copies to the King,
                            Queen Prince of Peace &c.—The Spanish Ministry must be blind indeed, to be duped by De Yrujo. I flatter myself,
                            Government have taken effectual steps to open their eyes.
                        I hesitate to approach a delicate subject of enquiry, tho’ it be made in the same confidential manner. A report
                            has been for some time in pretty general circulation, that you have contemplated me, as the successor of judge Patterson.
                            I feel as you would naturally suppose, some anxiety to know whether there be any foundation, for this rumour. Far be it
                            from me, to ask the appointment. Office has never been at any moment of my life, an object of pursuit, in my political
                            course. Those I have held, have followed me, they were never seen after. If however unsought & unsolicited, you have
                            considered me as possessing the requisite qualifications for the post, I believe that my acceptance, will contribute to
                            the support of those great principles, we are struggling to maintain, I will only add that I will accept the appointment
                            if offered me. With respect & esteem I am Dr. Sir
                  Yours Very Sincerely
                        
                            C. A. Rodney
                     
                        
                    